     Case 15-33954         Doc 71       Filed 01/22/20 Entered 01/22/20 09:07:18                           Desc Main
                                           Document Page 1 of 2


                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION


IN RE:                                                CASE NO. 15 B 33954
                                                      CHAPTER 13
STACIE GARY
                                                      JUDGE DONALD R CASSLING

          DEBTOR                                      NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: US BANK HOME MORTGAGE




Final Cure Amount

Court       Claim      Account                                       Claim              Claim              Amount
Claim #     ID         Number                                        Asserted           Allowed            Paid

13          6          XXXXXX3460                                    $1,955.00          $2,845.62          $2,845.62

Total Amount Paid by Trustee                                                                               $2,845.62



Monthly Ongoing Mortgage Payment

Mortgage is Paid:

      Through the Chapter 13 Conduit                         X Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-33954           Doc 71       Filed 01/22/20 Entered 01/22/20 09:07:18                     Desc Main
                                          Document Page 2 of 2


                                                                                            CASE NO. 15-33954-DRC



                                          CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 22nd day of January, 2020.


Debtor:                                               Attorney:
STACIE GARY                                           CUTLER & ASSOC
1834 LEMAR AVE.                                       4131 MAIN ST
EVANSTON, IL 60201                                    SKOKIE, IL 60076
                                                      via Clerk's ECF noticing procedures

Creditor:                                             Mortgage Creditor:
US BANK HOME MORTGAGE                                 PIERCE & ASSOC
4801 FREDERICA                                        1 N DEARBORN # 1300
OWENSBORO, KY 42301                                   CHICAGO, IL 60602

ELECTRONIC SERVICE - United States Trustee


Date: January 22, 2020                                              /s/ TOM VAUGHN
                                                                    TOM VAUGHN
                                                                    CHAPTER 13 TRUSTEE
                                                                    55 E. MONROE STREET, SUITE 3850
                                                                    CHICAGO, IL 60603
